 



EXHIBIT 10.1

     

  February 1, 2005

              Robert W. Davis,         512 Furlong Drive,

      Austin, Texas 78746.    
 
           

      Re: Employment Agreement    

Dear Bob:

     This is your Employment Agreement (the “Agreement”) with Computer
Associates International, Inc., a Delaware corporation (the “Company”). It sets
forth the terms of your employment with the Company and its affiliates from time
to time (together, the “Group”).

1. Your Position, Performance and Other Activities

     (a) Position. You will be employed in the position of Executive Vice
President and Chief Financial Officer (“CFO”) of the Company and will report to
the Company’s Chief Executive Officer (“CEO”) or such other person, consistent
with your position as CFO, as the CEO or the Company’s Board of Directors (the
“Board”) may select from time to time.

     (b) Authority, Responsibilities and Reporting. You will have the authority,
responsibilities and reporting relationships that correspond to your position,
including any particular authority, responsibilities and reporting relationships
that the CEO or any officer of the Group to whom you report, may assign to you
from time to time, which are consistent with your position hereunder. You agree
to comply with such policies of the Company as may be adopted from time to time.

     (c) Performance. During your employment, you will devote substantially all
of your business time and attention to the Group and will use good faith efforts
to discharge your responsibilities under this Agreement to the best of your
ability. During your employment, your place of performance will be Islandia, New
York or such other place as the CEO determines.

     (d) Other Activities. During your employment, you will not render any
business, commercial or professional services to any non-member of the Group.

 



--------------------------------------------------------------------------------



 



However, you may (1) serve on corporate, civic or charitable boards, (2) manage
personal investments, and (3) deliver lectures, fulfill speaking engagements and
teach at educational institutions, so long as (A) these activities do not
interfere with your performance of your responsibilities under this Agreement
and (B) any service on a corporate, civic or charitable board is approved by the
Board.

2. Term of Your Employment

Subject to your satisfactory completion of pre- and post-employment background,
reference and other checks, your employment under this Agreement will (a) begin
on or before March 1, 2005 (the “Start Date” of this Agreement) and (b) end at
the close of business on the effective date of your termination of employment.
References in this Agreement to “your employment” are to your employment under
this Agreement.

3. Your Compensation

     (a) Salary. During your employment, you will receive an annual base salary
(as increased from time to time, your “Salary”) payable in accordance with the
Company’s regular payroll practices. The starting amount of your Salary is
$525,000. The Company will review your Salary periodically and may increase (but
not decrease) it at any time for any reason.

     (b) Bonus. You will be eligible to receive an annual cash bonus (your
“Bonus”) for each fiscal year of the Company. The target level for your Bonus
for each fiscal year of your employment will be at least 100% of your Salary for
such year (“Target Annual Bonus”). Your Bonus will be paid at the same time as
such bonuses are paid to other senior executives of the Company.

     (c) Long-Term Incentive Awards. You will be eligible to receive long-term
incentive awards as determined by the Company in accordance with the Company’s
Long-Term Incentive Plan (and any successor plan) in which you will begin to
participate for the performance period starting April 1, 2005. The target award
level under the Company’s Long- Term Incentive Plan will be $2,200,000 for the
award period from April 1, 2005 through March 31, 2006.

     (d) Initial Incentive Awards. (1) In addition to your Salary and Bonus, on
your Start Date or promptly thereafter, you will be awarded (A) stock options to
purchase 50,000 shares of the Company’s common stock (your “Sign-On Options”)
and (B) 60,000 restricted shares of the Company’s common stock (your “Sign-On
Stock”).

     (2) Your Sign-On Options will be granted under the Company’s 2002 Incentive
Plan and will have an exercise price equal to the closing price of the Company’s
common stock on the date of grant. Your Sign-On Options will vest 34%, 33% and
33% on the first, second and third anniversaries of the date of grant.

     (3) Your Sign-On Stock will be granted under the Company’s 2002 Incentive
Plan. Initially, 66% of your Sign-On Stock may not be transferred or assigned
and will be forfeited to the Company for zero (0)

2



--------------------------------------------------------------------------------



 



consideration if your employment with the Company is terminated for any reason
prior to vesting. Your Sign-On Stock will vest 34% on the grant date and 33% and
33% on the first and second anniversaries of the grant date (such restricted
stock is “vested” when it is no longer subject to such forfeiture provisions
and, to the extent vested, will not be subject to the transfer restrictions
described above).

     (4) Except as provided in this Agreement, your Sign-On Options and Sign-On
Stock will be subject to the terms of the Company’s 2002 Incentive Plan and to
the terms of your award agreement under it.

     (e) Relocation Benefit. In accordance with the Company’s Relocation Policy,
you will be eligible to be reimbursed for your reasonable costs incurred in
connection with your relocation to the Company’s headquarters in Islandia, New
York.

     (f) Cash Equalization Payment. You will receive a one-time cash
equalization payment of $275,000, which will be paid in two equal installments.
The first installment of $137,500 will be payable with your first scheduled
paycheck following your first thirty days of employment and the second and final
installment of $137,500 will be payable with your first scheduled paycheck
following your first six (6) months of employment, provided you are still
employed by the Company on the date of payment.

4. Other Employee Benefits

     (a) Vacation. You will be entitled to paid annual vacation during your
employment in accordance with Company policy; provided, that in no event shall
such vacation be less than four (4) weeks per year.

     (b) Business Expenses. You will be reimbursed for all business and
entertainment expenses incurred by you in performing your responsibilities under
this Agreement. However, your reimbursement will be subject to the Group’s
normal practices for senior executives.

     (c) Facilities. During your employment, you will be provided with office
space, facilities, secretarial support and other business services consistent
with your position on a basis that is at least as favorable as that provided to
similarly situated senior executives of the Group.

     (d) Employee Benefit Plans. During your employment, you will be eligible to
participate in the Group’s employee benefit and welfare plans, including plans
providing retirement benefits, medical, dental, hospitalization, life or
disability insurance, on a basis that is at least as favorable as that provided
to similarly situated senior executives of the Group.

5. Termination of Your Employment

     (a) No Reason Required. You or the Company may terminate your employment at
any time for any reason, or for no reason, subject to compliance with
Section 5(e).

3



--------------------------------------------------------------------------------



 



     (b) Termination by the Company for Cause.

       (1) “Cause” means any of the following:

     (A) Your continued failure, either due to willful action or as a result of
gross neglect, to substantially perform your duties and responsibilities to the
Group under this Agreement (other than any such failure resulting from your
incapacity due to physical or mental illness) that, if capable of being cured,
has not been cured within thirty (30) days after written notice is delivered to
you by the Company, which notice specifies in reasonable detail the manner in
which the Company believes you have not substantially performed your duties and
responsibilities.

     (B) Your engagement in conduct which is demonstrably and materially
injurious to the Group, or that materially harms the reputation or financial
position of the Group, unless the conduct in question was undertaken in good
faith on an informed basis with due care and with a rational business purpose
and based upon the honest belief that such conduct was in the best interest of
the Group.

     (C) Your indictment or conviction of, or plea of guilty or nolo contendere
to, a felony or any other crime involving dishonesty, fraud or moral turpitude.

     (D) Your being found liable in any SEC or other civil or criminal
securities law action or entering any cease and desist order with respect to
such action (regardless of whether or not you admit or deny liability).

     (E) Your breach of your fiduciary duties to the Group which may reasonably
be expected to have a material adverse effect on the Group.

     (F) Your (i) obstructing or impeding, (ii) endeavoring to influence,
obstruct or impede, or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, your failure to waive attorney-client
privilege relating to communications with your own attorney in connection with
an Investigation shall not constitute “Cause.”

     (G) Your removing, concealing, destroying, purposely withholding, altering
or by any other means falsifying any material which is requested in connection
with an Investigation.

     (H) Your disqualification or bar by any governmental or self-regulatory
authority from serving in the capacity contemplated by this Agreement or your
loss of any governmental or self-regulatory license that is reasonably necessary
for you to perform your responsibilities to the Group under this Agreement, if
(i) the disqualification, bar or loss continues for more than 30 days and (ii)

4



--------------------------------------------------------------------------------



 



during that period the Group uses its good faith efforts to cause the
disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during your employment, you will serve
in the capacity contemplated by this Agreement to whatever extent legally
permissible and, if your employment is not permissible, you will be placed on
leave (which will be paid to the extent legally permissible).

     (I) Your unauthorized use or disclosure of confidential or proprietary
information, or related materials, or the violation of any of the terms of the
Company’s standard confidentiality policies and procedures, in the case of any
item identified in this clause (I) which may reasonably be expected to have a
material adverse effect on the Group and that, if capable of being cured, has
not been cured within 30 days after written notice is delivered to you by the
Company, which notice specifies in reasonable detail the alleged unauthorized
use or disclosure or violation.

     (J) Your violation of the Group’s (i) Workplace Violence Policy or (ii)
policies on discrimination, unlawful harassment or substance abuse.

For this definition, no act or omission by you will be “willful” unless it is
made by you in bad faith or without a reasonable belief that your act or
omission was in the best interests of the Group.

(c) Termination by You for Good Reason.

       (1) “Good Reason” means any of the following:

     (A) Any material and adverse change in your position with the Group.
However, it will not be a material and adverse change in your position if, in
connection with the succession by another member of the Group to the business
line for which your services primarily are performed, your position,
responsibilities and reporting lines are changed to account for the succession
but are otherwise consistent with your position before the change.

     (B) Any assignment by the Company of duties inconsistent in any material
respect with your position, authority or duties.

     (C) Any reduction by the Company in your Salary or Target Annual Bonus,
other than any such reduction agreed to by you in writing.

     (D) Any failure by the Company to comply with Section 3.

     (E) Any material failure by the Company to comply with Section 4.

     (F) Any purported termination by the Company of your employment that is in
breach of this Agreement.

5



--------------------------------------------------------------------------------



 



     (G) Any failure by the Company to comply with Section 9(c).

       (2) The Company’s placing you on paid leave for up to 90 consecutive days
while it is determining whether there is a basis to terminate your employment
for Cause will not constitute Good Reason.

       (3) To terminate your employment “for Good Reason”, Good Reason must have
occurred and you must comply with Section 5(e). However, prior to complying with
Section 5(e), (A) you must first give the Company notice and a 30-day period to
cure the event constituting Good Reason under Section 5(c)(1) (“Notice of Good
Reason”) and (B) if you do not give Notice of Good Reason within 90 days after
you have knowledge that an event constituting Good Reason has occurred, the
event will no longer constitute Good Reason.

(d) Termination on Disability or Death.

       (1) The term “Disability” means your absence from your responsibilities
with the Company on a full-time basis for 180 business days in any consecutive
12 months as a result of incapacity due to mental or physical illness or injury.
If the Company determines in good faith that your Disability has occurred, the
Company may give you Termination Notice (as defined below). If within 30 days of
the Termination Notice you do not return to full-time performance of your
responsibilities, your employment will terminate. If you do return to full-time
performance in that 30-day period, the Termination Notice will be cancelled for
all purposes of this Agreement. Except as provided in this Section 5(c), your
incapacity due to mental or physical illness or injury will not affect the
Company’s obligations under this Agreement.

       (2) Your employment will terminate automatically on your death. If you
die before your employment starts, all the provisions of this Agreement will
also terminate and there will be no liability of any kind under this Agreement.

(e) Advance Notice Generally Required.

       (1) To terminate your employment, either you or the Company must provide
a Termination Notice to the other. A “Termination Notice” is a written notice
that states the specific provision of this Agreement on which termination is
based, including, if applicable, the specific clause of the definition of Cause
or Good Reason and a reasonably detailed description of the facts that permit
termination under that clause. (The failure to include any fact in a Termination
Notice that contributes to a showing of Cause or Good Reason does not preclude
either party from asserting that fact in enforcing its rights under this
Agreement.)

       (2) You and the Company agree to provide 30 days’ advance Termination
Notice of any termination, unless your employment is terminated by the Company
for Cause or because of your Disability or death. Accordingly, the effective
date of termination of your employment

6



--------------------------------------------------------------------------------



 



will be 30 days after Termination Notice is given, except that (A) the effective
date will be the date of the Company’s Termination Notice if your employment is
terminated by the Company for Cause, although the Company may provide a later
effective date in the Termination Notice, (B) the effective date will be 30 days
after Termination Notice is given if your employment is terminated because of
your Disability, and (C) the effective date will be the time of your death if
your employment is terminated because of your death. The Company may elect to
place you on paid leave for all or part of the advance notice period.
Notwithstanding the foregoing, if you give the Company Termination Notice, the
Company in its sole discretion may waive the 30-day notice requirement and
accelerate the effective date of termination of your employment to any earlier
date.

6. The Company’s Obligations in Connection with Your Termination

     (a) General Effect. On termination your employment will end and the Group
will have no further obligations to you except as provided in this Section 6.

     (b) With Good Reason or Without Cause. If, during your Compensation Period,
the Company terminates your employment without Cause or you terminate your
employment for Good Reason:

       (1) The Company will pay you the following as of the end of your
employment: (A) your unpaid Salary through the date of termination, (B) your
Salary for any accrued but unused vacation, and (C) any accrued expense
reimbursements and other cash entitlements (together, your “Accrued
Compensation”). In addition, the Company will timely pay you any amounts and
provide to you any benefits that are required, or to which you are entitled,
under any plan, contract or arrangement of the Group (together, the “Other
Benefits”).

       (2) The Company will pay you an amount equal to one (1) times your then
current Salary payable in accordance with the Company’s form of separation
agreement as in effect from time to time.

     (c) For Cause, Without Good Reason, Your Disability or Death. If the
Company terminates your employment for Cause, or as a result of your Disability
or death or you terminate your employment without Good Reason, the Company will
pay your Accrued Compensation and provide your Other Benefits.

     (d) Change in Control. If there is a “Change in Control”, as defined in the
Company’s Change in Control Severance Policy (the “CIC Severance Policy”), and
you are entitled to the payments and benefits provided in the CIC Severance
Policy they will reduce (but not below zero) the corresponding payment or
benefit provided under this Agreement. It is the intent of this provision to pay
or to provide to you the greater of the two payments or benefits but not to
duplicate them. Under the terms of the CIC Severance Policy you will be
considered a Schedule A participant. If the CIC Severance Policy were to be
changed during your employment, the Company will establish change in control
terms applicable to you on a basis no less favorable to you than as are set
forth in the CIC Severance Policy on the Start Date.

7



--------------------------------------------------------------------------------



 



     (e) Condition. The Company will not be required to make the payments and
provide the benefits stated in this Section 6 unless you execute and deliver to
the Company an agreement releasing from all liability (other than liability to
make the payments and provide the benefits contemplated by this Agreement) each
member of the Group and any of their respective past or present officers,
directors, employees or agents.

     (f) Timing. The benefits provided in this Section 6 will begin after the
end of your employment.

7. No Public Statements or Disparagement

You agree that you will not make any public statement that would libel, slander
or disparage any member of the Group or any of their respective past or present
officers, directors, employees or agents.

8. Effect on Other Agreements; Entire Agreement

This Agreement is the entire agreement between you and the Company with respect
to the relationship contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this
Agreement. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement. You hereby acknowledge that you are not subject to any
obligation which would in any way restrict the performance of your duties
hereunder.

9. Successors

     (a) Payments on Your Death. If you die and any amounts are or become
payable under this Agreement, we will pay those amounts to your estate.

     (b) Assignment by You. You may not assign this Agreement without the
Company’s consent. Also, except as required by law, your right to receive
payments or benefits under this Agreement may not be subject to execution,
attachment, levy or similar process. Any attempt to effect any of the preceding
in violation of this Section 9(b), whether voluntary or involuntary, will be
void.

     (c) Assumption by any Surviving Company. Before the effectiveness of any
merger, consolidation, statutory share exchange or similar transaction
(including an exchange offer combined with a merger or consolidation) involving
the Company (a “Reorganization”) or any sale, lease or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Company’s consolidated assets
(a “Sale”), the Company will cause (1) the Surviving Company to unconditionally
assume this Agreement in writing and (2) a copy of the assumption to be provided
to you. After the Reorganization or Sale, the Surviving Company will be treated
for all purposes as the Company under this Agreement. The “Surviving Company”
means (i) in a Reorganization, the entity resulting from the Reorganization or
(ii) in a Sale, the entity that has acquired all or substantially all of the
assets of the Company.

8



--------------------------------------------------------------------------------



 



10. Disputes

     (a) Employment Matters. This Section 10 applies to any controversy or claim
between you and the Group arising out of or relating to or concerning this
Agreement or any aspect of your employment with the Group or the termination of
that employment (together, an “Employment Matter”).

     (b) Mandatory Arbitration. Subject to the provisions of this Section 10,
any Employment Matter will be finally settled by arbitration in the County of
New York administered by the American Arbitration Association under its
Commercial Arbitration Rules then in effect. However, the rules will be modified
in the following ways: (1) the decision must not be a compromise but must be the
adoption of the submission by one of the parties, (2) each arbitrator will agree
to treat as confidential evidence and other information presented, (3) there
will be no authority to amend or modify the terms of this Agreement except as
provided in Section 11(c) (and you and the Group agree not to request any such
amendment or modification), (4) a decision must be rendered within 10 business
days of the parties’ closing statements or submission of post-hearing briefs and
(5) the arbitration will be conducted before a panel of three arbitrators, one
selected by you within 10 days of the commencement of arbitration, one selected
by the Company in the same period and the third selected jointly by these
arbitrators (or, if they are unable to agree on an arbitrator within 30 days of
the commencement of arbitration, the third arbitrator will be appointed by the
American Arbitration Association; provided, that the arbitrator shall be a
partner or former partner at a nationally recognized law firm).

     (c) Limitation on Damages. You and the Group agree that there will be no
punitive damages payable as a result of any Employment Matter and agree not to
request punitive damages.

     (d) Enforcement of Arbitration Awards. You or the Group may bring an action
or special proceeding in a state or federal court of competent jurisdiction
sitting in the County of New York to enforce any arbitration award under
Section 10(b).

     (e) Jurisdiction and Choice of Forum. You and the Group irrevocably submit
to the exclusive jurisdiction of any state or federal court located in the
County of New York over any Employment Matter that is not otherwise arbitrated
or resolved according to Section 10(b). This includes any action or proceeding
to compel arbitration or to enforce an arbitration award. Both you and the Group
(1) acknowledge that the forum stated in this Section 10(e) has a reasonable
relation to this Agreement and to the relationship between you and the Group and
that the submission to the forum will apply even if the forum chooses to apply
non-forum law, (2) waive, to the extent permitted by law, any objection to
personal jurisdiction or to the laying of venue of any action or proceeding
covered by this Section 10(e) in the forum stated in this Section, (3) agree not
to commence any such action or proceeding in any forum other than the forum
stated in this Section 10(e) and (4) agree that, to the extent permitted by law,
a final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on you and the Group. However, nothing in
this Agreement

9



--------------------------------------------------------------------------------



 



precludes you or the Group from bringing any action or proceeding in any court
for the purpose of enforcing the provisions of Section 10(b) and this
Section 10(e).

     (f) Waiver of Jury Trial. To the extent permitted by law, you and the Group
waive any and all rights to a jury trial with respect to any Employment Matter.

     (g) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State.

11. General Provisions

     (a) Construction.

     (1) References (A) to Sections are to sections of this Agreement unless
otherwise stated; (B) to any contract (including this Agreement) are to the
contract as amended, modified, supplemented or replaced from time to time;
(C) to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.

     (2) The various headings in this Agreement are for convenience of reference
only and in no way define, limit or describe the scope or intent of any
provisions or Sections of this Agreement.

     (3) Unless the context requires otherwise, (A) words describing the
singular number include the plural and vice versa, (B) words denoting any gender
include all genders and (C) the words “include”, “includes” and “including” will
be deemed to be followed by the words “without limitation.”

     (4) It is your and the Group’s intention that this Agreement not be
construed more strictly with regard to you or the Group.

     (b) Withholding. You and the Group will treat all payments to you under
this Agreement as compensation for services. Accordingly, the Group may withhold
from any payment any taxes that are required to be withheld under any law, rule
or regulation.

     (c) Severability. If any provision of this Agreement is found by any court
of competent jurisdiction (or legally empowered agency) to be illegal, invalid
or unenforceable for any reason, then (1) the provision will be amended
automatically

10



--------------------------------------------------------------------------------



 



to the minimum extent necessary to cure the illegality or invalidity and permit
enforcement and (2) the remainder of this Agreement will not be affected.

     (d) No Set-off or Mitigation. Except if your employment is terminated by
the Company for Cause, your and the Company’s respective obligations under this
Agreement will not be affected by any set-off, counterclaim, recoupment or other
right you or any member of the Group may have against each other or anyone else.
You do not need to seek other employment or take any other action to mitigate
any amounts owed to you under this Agreement.

     (e) Notices. All notices, requests, demands and other communications under
this Agreement must be in writing and will be deemed given (1) on the business
day sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (2) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (3) on the
third business day after the business day sent if delivered by registered or
certified mail, return receipt requested, in each case to the following address
or number (or to such other addresses or numbers as may be specified by notice
that conforms to this Section 11(e)):

     If to you, to your address then on file with the Company’s payroll
department.

     If to the Company or any other member of the Group, to:

Computer Associates International, Inc.
World Headquarters
One Computer Associates Plaza
Islandia, New York 11749
Attention: General Counsel
Facsimile: (631) 342-4865

     (f) Consideration. This Agreement is in consideration of the mutual
covenants contained in it. You and the Group acknowledge the receipt and
sufficiency of the consideration to this Agreement and intend this Agreement to
be legally binding.

     (g) Amendments and Waivers. Any provision of this Agreement may be amended
or waived but only if the amendment or waiver is in writing and signed, in the
case of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived. Except as this
Agreement otherwise provides, no failure or delay by you or the Group to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.

     (h) Third-Party Beneficiaries. Subject to Section 9, this Agreement will be
binding on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns. This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and the Company and your and the Company’s
permitted successors and assigns, although (1) this Agreement will inure to the
benefit of the

11



--------------------------------------------------------------------------------



 



Group and (2) Section 9(a) will inure to the benefit of the most recent persons
named in a notice under that Section.

     (i) Counterparts. This Agreement may be executed in counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement. However, this Agreement will not be effective until
the date both parties have executed this Agreement.

     

  Very truly yours,
 
   

  COMPUTER ASSOCIATES INTERNATIONAL, INC.
 
   

  /s/ Andrew G. Goodman

   

  Name: Andrew G. Goodman

  Title: Senior Vice President, HR

Accepted and agreed to:

     
/s/ Robert W. Davis
   

--------------------------------------------------------------------------------

   
Robert W. Davis
   

February 1, 2005

12